Case 1:20-cv-00689-RJJ-PJG ECF No. 11 filed 08/06/20 PagelD.725 Page 1of4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN-SOUTHERN DIVISION

BRADLEY S. SOLAREK, KAREN L.

SOLAREK and FOREVER

UNDEVELOPED, LLC, CASE NO. 1:20-cv-00689-RJJ-PJG
Plaintiffs, HON. ROBERT J. JUNKER

Vv

KELLISON WOODS CONDOMINIUM PLAINTIFFS MOTION FOR REMAND

ASSOCIATION, a Nonprofit Corporation;
MICHAEL DOERR, KARIN DOERR,
BRADDOCK CUMMINS, MELISSA
REMILLARD, ASHLEY LAVANWAY,
ALLAN KINNEY AND WILLIAM J. KLERK

Defendants.
v

OSHTEMO CHARTER TOWNSHIP

 

Intervening Party

Stephen L. Langeland (P32583) Christopher J. Zdarsky (P81809)
STEPHEN L. LANGELAND PC HONIGMAN LLP

Attorney for Plaintiffs Attorneys for Defendants

6146 W. Main Street, Suite C 300 Ottawa Avenue NW, Suite 400
Kalamazoo, MI 49009 Grand Rapids, MI 49503

(269) 382-3703 (616) 649-1974

Tyren R. Cudney (P46638) William K. Fahey (P27745)

Stuart A. Chipman-Bergsma (P7923 1) John S. Brennan (P55431)

LENNON MILLER O’CONNOR FAHEY SCHULTZ BURZYCH RHODES PLC
& BARTOSIEWICZ PLC Attorneys for Oshtemo Charter Township
Attorneys for Defendants 4151 Okemos Road

151 S. Rose Street, Suite 900 Okemos, MI 48864

Kalamazoo, MI 49007 (517) 381-0100

(269) 381-8844

Ronald W. Ryan (P46590)

LEWIS, REED & ALLEN, P.C.
Attorneys for Defendant William J. Klerk
136 E. Michigan Ave. Ste. 800
Kalamazoo, MI 49007

(269) 388-7600
Case 1:20-cv-00689-RJJ-PJG ECF No. 11 filed 08/06/20 PagelD.726 Page 2 of 4

NOW COME Plaintiffs, Bradley S. Solarek, Karen L. Solarek and Forever Undeveloped, LLC,

by and through their Counsel, Stephen L. Langeland, PC and for their Motion to Remand, hereby

state as follows:

1. The Defendant Oshtemo was granted leave by the State Court to Intervene in the Case
and was served with the Plaintiff's Third Amended Complaint on June 26, 2020. Exhibit 2 —

Proof of Service. The Third Amended Complaint pled Federal Claims against Defendant

Oshtemo.

2. Defendant Oshtemo’s Notice of Removal acknowledges that it was served the Third

Amend Complaint on June 26, 2020. ECF No.1 PagelD. 2 {3.

3. On July 27, 2020, Defendant, Charter Township of Oshtemo,(Oshtemo) filed a Notice of
Removal in the above matter seeking to remove the Case from the Kalamazoo County Circuit
Court, State of Michigan to the United States District Court for the Western District of Michigan.

Exhibit 1 — Notice of Removal

4, The Notice of Removal of a Civil Action or proceeding shall be filed within 30 days
after the receipt by the defendant, through service or otherwise, of a copy of the initial
pleading setting forth the claim for relief upon which such action or proceeding is based, or
within 30 days after the service of summons upon the defendant if such initial pleading has the
been filed in court and is not required to be served on the defendant, whichever period is

shorter.” 28 U.S.C. § 1446(b)(1).

5. Defendant Oshtemo’s Notice of Removal was filed over 30 days after Defendant

Oshtemo received Plaintiffs Third Amended Complaint as required by 28 U.S.C. § 1446(b)(1).
Case 1:20-cv-00689-RJJ-PJG ECF No. 11 filed 08/06/20 PagelD.727 Page 3 of 4

6. “A defendant’s failure to comply with the thirty-day limitation set forth in Section
1446(b) is an absolute bar to removal regardless of whether the removal would have been proper

if timely filed.” Groesbeck Invs., Inc. v. Smith, 224 F. Supp.2d 1144, 1148 (E.D.Mich. 2002)

7. Pursuant to 28 U.S.C. §1447(c) an Order remanding the Case may require payment of

just cost and any actual expenses including attorney fees occurred as a result of the removal.

WHEREFORE for all the foregoing reasons, this Court this Motion; Remand this Case in its
entirety to the Circuit Court of Kalamazoo County, Michigan; award Plaintiffs their costs and

attorney fees; and grant any all further relief that this Court deems to be reasonable and

appropriate under the circumstances.

Respectfully submitted,

STEPHEN L. LANGELAND,
DATED: August 6, 2020

By:_/s/Stephen L. Langeland

Stephen L. Langeland (P32583)
6146 W. Main St., Suite C
Kalamazoo, MI 49009
(269)382-3703

slangeland@slangelandlaw.com
Case 1:20-cv-00689-RJJ-PJG ECF No. 11 filed 08/06/20 PagelD.728 Page 4 of 4

CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that on August 6, 2020, all counsel of record who were
deemed to have consented to electronic service are being served a true and correct copy of the
foregoing document using the Court’s CM/ECF system, in compliance with L.CivR 5.2.

/s/ Stephen L. Langeland
Stephen L. Langeland
